Broyles, J.
1. ' The petition for certiorari sets out that this case was tried in the county court of Wayne county, Georgia, and that the witness John Thomas testified that he purchased whisky from Leila Riggins (the defendant) at her house, on March 6th and 8th, 1915, and that “Leila Riggins lives here in Jesup.” This language of the witness that “Leila Riggins lives here in Jesup” (italics ours) is absolutely conclusive that he referred to the city of Jesup, where the trial was taking place, to wit, the City of Jesup in Wayne county, Georgia. Porter v. State, 76 Ga. 658. The venue, therefore, was sufficiently shown.
2. It was not error for the court to refuse to allow counsel for the defendant to ask a witness for the State if John Thomas (the witness who had sworn that he bought the liquor from the defendant) did not state to him that he had bought the whisky from another party, where it does not appear from the record that the court was advised what answer was expected from the witness. Cox v. Moore, 142 Ga. 487 (83 S. E. 115).
3. The assignments of error upon various portions of the charge of the trial court are without merit; the charge was full and fair, and contained no material errors. The evidence authorized the verdict, and the judge of the superior court did not err in refusing to sanction the writ of certiorari. Judgment affirmed.